PER CURIAM.
The facts in this appeal are indistinguishable from those in State v. Ridenour, 453 So.2d 193 (Fla. 3d DCA 1984), where we held that the electronic surveillance of certain conversations of a defendant in his home conducted by an undercover police officer equipped with a “body bug” did not violate the fourth amendment which pro*887tects against unreasonable searches and seizures. Pursuant to the recent amendment to article I, section 12 of the Florida Constitution, the rights secured by that provision shall be construed in accordance with the fourth amendment, as interpreted by the United States Supreme Court. Ri-denour.
The order of suppression is reversed and the cause remanded for further proceedings.
Reversed and remanded.